 

Exhibit 10.1

CONVERTIBLE  PROMISSORY  AGREEMENT

This Convertible Promissory Agreement is made this 31st day of December, 2014.

 

BETWEEN:            ZHUNGER CAPITAL PARTNERS INC. (the “Consultant or Holder”)
having an 14th Floor, No. 68,Yucheng Road, Sanmin District, Kaohsiung City 807,
Taiwan

 

AND :                       XTRALINK ENERGY CORPORATION (the “Company”) with its
address at 245 East Liberty Street, Suite 200, Reno, Nevada 89501.

 

WHEREAS             The Consultant has expertise in sourcing qualified oil
exploration companies to partner with non qualified companies to apply for
evaluation and other necessary permits for the exploitation of properties
containing crude oil, in various countries of the world.

 

WHEREAS             The Company has engaged the Consultant to source a qualified
oil exploration company to partner with a certain local Peruvian company (
Century Petroleum Limited (Peru) S.A. ) to enable the Peruvian company to
qualify initially for an Evaluation Permit to be issued by the Government of
Peru, for certain parcels of land containing light crude oil.

 

WHEREAS             The Consultant has successfully recruited a qualified oil
exploration company ( New West Energy Services Inc. ) to partner with Century
Petroleum Limited (Peru) S.A., to enable Century to qualify for the Evaluation
Permit from the Government of Peru, to exploit certain parcels of property
containing crude oil.  

                                  In return for the successful qualification
process, Century Petroleum Limited will assign the rights attached for one
parcel of property ( 6,000 sq. km. ) that it has applied for the Evaluation
Permit, to the Company.

 

WHEREAS             The Consultant has incurred expenses totaling US$25,000 in
pursuing the recruitment of a qualified oil company that was ready, willing and
able to assist Century Petroleum Limited in successfully applying for the
Evaluation Permit from the government of Peru, and the Company agrees to convert
the sum of US$25,000 into common shares of the Company, at a price of $0.025 per
share = 1,000,000 shares (as at date of this Agreement, the total outstanding
common shares of the Company is 34,510,000).

Both parties agree that this Agreement is to be effective only when Century
assigns the rights attached for one parcel of property ( 6,000 sq. km. ) that it
has applied for the Evaluation Permit, to the Company.

 

 

 

1

--------------------------------------------------------------------------------

 
 

 

NOW THEREFORE WITNESSETH  that the parties agree as follows:

1.                     Conversion.

1.1.               Issuance of Securities on Conversion.  

The principal of this Note shall be convertible in whole or in part into voting
common stock in the Company at a purchase price of $0.025 USD per Share at the
Holder or its nominee’s discretion at any time while this Note remains
outstanding. No fractional shares will be issued on conversion of the Note.  If
on conversion of the Note a fraction of a share results, the Company will pay
the cash value of that fractional share, calculated on the basis of the
applicable conversion price. The number of Note Shares obtainable on conversion
of this Note or a part thereof shall be equal to the amount of the debt the
Holder desires to have converted in United States dollars, at the time of the
conversion, divided by the Conversion Price of $0.025 USD.

The Holder or its nominee will advise the Company as to when it wishes the
conversion to take place, with December 31, 2016, being the expiry date for
conversion.

1.2.               Adjustment of Conversion Price.

(a)                 Stock Splits and Combinations.  Subsequent to the above date
of this Agreement, if the Company shall at any time subdivide the outstanding
shares of its capital stock, the Conversion Price then in effect immediately
before that subdivision shall be proportionately decreased, and, if the Company
shall at any time combine the outstanding shares of its capital stock, the
Conversion Price then in effect immediately before that combination shall be
proportionately increased. Any adjustment under this section shall become
effective at the close of business on the date the subdivision or combination
becomes effective.  A dividend on any security of the Company payable in shares
of capital stock of the Company shall be considered a subdivision of capital
stock for purposes of this Section 1.2(a) at the close of business on the record
date for the determination of holders of any security entitled to receive such
dividend.

(b)                 Reclassification, Exchange and Substitution.  If the Note
Shares issuable on conversion of this Note shall be changed into the same or a
different number of shares of any other class or classes of stock, whether by
capital reorganization, reclassification, or otherwise (other than a subdivision
or combination of shares provided for above), the Holder of the Note shall, upon
its conversion, be entitled to receive, in lieu of the Note Shares which the
Holder would have become entitled to receive but for such change, a number of
shares of such other class or classes of stock that would have been subject to
receipt by the Holder if it had exercised its right of conversion of this Note
immediately before that change.

(c)                 Reorganizations, Consolidations, Mergers or Sales of
Assets.  If at any time there shall be a capital reorganization of the Company’s
capital stock (other than a subdivision, combination, reclassification or
exchange of shares provided for elsewhere in this Note) or a consolidation or
merger of the Company with or into another corporation, or the sale of the
Company’s properties and assets as, or substantially as, an entirety to any
other person, then, as a part of such reorganization, consolidation, merger or
sale, lawful provision shall be made so that the Holder of the Note shall
thereafter be entitled to receive upon conversion of the Note the number of
shares of stock or other securities or property of the Company, or of the
successor corporation resulting from such merger, to which the Holder would have
been entitled on such capital reorganization, consolidation, merger, or sale if
the Note had been converted at the lower of (i)  the Conversion Price in Section
1.1, or (ii) the per share price indicated in a transaction described in this
Section 1.2(a) In any such case, appropriate adjustment shall be made in the
application of the provisions of the Note with respect to the rights of the
Holder after the reorganization, consolidation, merger or sale to the end that
the provisions of the Note (including adjustment of the Conversion Price then in
effect and number of shares purchasable upon conversion of the Note) shall be
applicable after that event as nearly equivalent as may be practicable.

2

--------------------------------------------------------------------------------

 

 

(d)                 Notice of Adjustments.  The Company shall promptly give
written notice of each adjustment or readjustment of the Conversion Price or the
number of Note Shares or other securities issuable upon conversion of this Note,
by fax or express international courier service, to the registered Holder of
this Note at the Holder’s address as shown on the Company’s books.  The notice
shall state that adjustment or readjustment and show in reasonable detail the
facts on which that adjustment or readjustment is based.

(e)                 No Change Necessary.  The form of this Note need not be
changed because of any adjustment in the Conversion Price or in the number of
Note Shares issuable upon its conversion.  A Note issued after any adjustment or
upon replacement may continue to express the same Conversion Price and the same
number of Note Shares as are stated on this Note as initially issued, and that
Conversion Price and that number of shares shall be considered to have been so
changed as of the close of business on the date of adjustment.

(f)                 1.           Notices of Record Date.

                      In the event of any taking by the Company of a record of
the Holders of any class of securities for the purpose of determining the
holders thereof who are entitled to receive any dividend or other distribution,
the Company shall send to the Holder of this Note, at least 10 days prior to the
date specified therein, a notice specifying the date on which any such record is
to be taken for the purpose of such dividend or distribution.

      2.            Replacement. Upon receipt by the Company of evidence
reasonably satisfactory to it of the loss, theft, destruction or mutilation of
this Note and of indemnity reasonably satisfactory to it, and upon reimbursement
to the Company of all reasonable expenses incidental thereto, and upon surrender
and cancellation of this Note (in case of mutilation) the Company will make and
deliver in lieu of this Note a new Note of like tenor and unpaid principal
amount and dated of the date to which the unpaid principal amount of this Note
in lieu of which such new Note is made and delivered.

3

--------------------------------------------------------------------------------

 

 

3.            Costs of Collection. If action is instituted to collect this Note
following default by the Company, the Company promises to pay all costs and
expenses, including reasonable attorney’s fees, incurred in connection with such
action.  The Company hereby waives notice of default, presentment or demand for
payment, protest or notice of nonpayment or dishonor and all other notices or
demands relative to this instrument.

4.            Severability. If any provision of this Note shall be held invalid
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

5.            Governing Law. This Note shall be construed in accordance with the
laws of the State of Nevada, without giving effect to the principles of conflict
of laws thereof.

      6.       Executed Copy.  Delivery of an executed copy of this agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this agreement on the date set forth above.

 

IN WITNESS WHEREOF, the Company has caused this Note to be executed and
delivered as of the date first set forth above by its duly authorized
representative.

 

XTRALINK ENERGY CORPORATION

 

/s/ Maurice Sale

_______________________________

         Authorized Signatory 

 

 

ZHUNGER CAPITAL PARTNERS INC.

 

/s/ Yuh Hsin Liu

_______________________________

            Authorized Signatory 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------

 
 

 

EXHIBIT A

CONVERSION NOTICE

        (To be issued by the Holder in order to execute this Convertible
Promissory Agreement)

TO: Xtralink Energy Corporation – 245 East Liberty Street, Suite 200, Reno,
Nevada 89501, U.S.A.

The undersigned hereby irrevocably elects to convert $25,000 of the principal
amount of Loan into Shares of Common Stock of Xtralink Energy Corporation,
according to the conditions stated therein, as of the Conversion Date written
below.

Conversion date:                        ________________________

 

Amount to be Converted:          $25,000                                   

 

Conversion Price Per Share:      $0.025

 

Number of Shares of Common

Stock to be converted ( as at Dec. 31, 2014 – before forward split) : 
           

                                           

                                                 _1,000,000_________________

 

Number of Shares of Common

      Stock to be converted ( after forward split ) :

 

                                                     
___________________________

 

 

Shares to be issued in the following name:

 

Issue to:                                    ______________________________

 

Name:                           ______________________________

 

Broker:                          ______________________________

 

Account Number:         ______________________________

 

 

 



     

 

5